DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao, U.S. Pat. 5,095,404, hereafter Chao.
	Regarding claim 1, Chao discloses (Figs. 1-5) a semiconductor assembly, comprising:
a printed circuit board (“PCB”) [13] having first [15] and second [17] PCB sides and having a through hole [19] therein, wherein the through hole [19] defines a hole area configured to receive a semiconductor package [52]; and
a3 metal support structure [23] configured to be coupled to the PCB [13] such that, when so coupled, the support structure will extend at least partially over the hole area [19];
wherein the PCB [13] and the support structure [23] are configured such that, when the support structure is coupled to the PCB [13] and the semiconductor package [52] is disposed within the hole area [19], the support structure [23] will touch at least part of the semiconductor package [52] and the semiconductor package will be at least partially exposed on at least one of the first and the second PCB sides (as seen in Fig. 2, these limitations are satisfied).
Regarding claim 3, Chao further discloses (Figs 1- 5) further comprising the semiconductor package [52] disposed within the hole area [19] of the PCB [13], and wherein:
the semiconductor package [52] has first (top) and second (bottom) package sides;
the first package side comprises first package contacts [55] and is at least partially exposed on the first PCB side [15];
the first package contacts are electrically coupled to first PCB contacts [20] disposed on the first PCB side [15]; and
the second (bottom) package side touches the support structure [23].
Regarding claim 7, Chao further discloses (Figs. 1-5) wherein:
at least one of the support structure [23] and the semiconductor package further comprises an alignment feature [33] configured to align the semiconductor package within the hole area of the PCB.
Regarding claim 13, Chao further discloses (Figs 1, 1a) wherein:
the semiconductor package [52] has a rectangular shape comprising four edges; and
the first package contacts [55] are disposed adjacent to each of the four edges (Fig. 1 shows only a few contacts [55] for convenience, but they go around the entire semiconductor package to connect to the PCB contacts [20]).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esterberg et. al., U.S. Pat. 5,825,625 hereafter Esterberg. 
Regarding claim 1, Chao discloses (Figs. 4-6, labels in Figs 5-6) a semiconductor assembly, comprising:
a printed circuit board (“PCB”) [52] having first [72] and second [70] PCB sides and having a through hole [19] therein, wherein the through hole [60] defines a hole area configured to receive a semiconductor package [42]; and
a metal support structure [50] configured to be coupled to the PCB [52] such that, when so coupled, the support structure will extend at least partially over the hole area [60];
wherein the PCB [52] and the support structure [50] are configured such that, when the support structure is coupled to the PCB and the semiconductor package [42] is disposed within the hole area [60], the support structure [50] will touch at least part of the semiconductor package [42] and the semiconductor package will be at least partially exposed on at least one of the first and the second PCB sides (as seen in Figs. 5,6, these limitations are satisfied).
Regarding claim 3, Esterberg further discloses (Figs 4-6, labels in Figs 5-6) further comprising the semiconductor package [42] disposed within the hole area [60] of the PCB [52], and wherein:
the semiconductor package [42] has first (top) and second (bottom) package sides;
the first package side comprises first package contacts [44] and is at least partially exposed on the first PCB side [72];
the first package contacts [44] are electrically coupled to first PCB contacts (Col. 3, lines 66-67) disposed on the first PCB side [72]; and
the second (bottom) package side touches the support structure [50].
Regarding claim 5, Esterberg further discloses (Fig. 4) further comprising:
a first cooling device  [33] in thermal communication with the first package  side of the semiconductor package [12]; and9893
a second cooling device [31] in thermal communication with the second package side of the semiconductor package [12].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sono et. al., U.S. Pat. 5,920,117, hereafter Sono, in view of Sun et. al., U.S. Pat. 7,782,622, hereafter Sun.
Regarding claim 1, Sono discloses (Figs 8-10) a semiconductor assembly, comprising:
a printed circuit board (“PCB”) [11] having first and second PCB sides and having a through hole [17] therein, wherein the through hole defines a hole area configured to receive a semiconductor package [12]; and
a metal support structure [13] configured to be coupled to the PCB such that, when so coupled, the support structure will extend at least partially in the hole area (Fig. 10);
wherein the PCB [11] and the support structure [13] are configured such that, when the support structure is coupled to the PCB and the semiconductor package [12]  is disposed within the hole area [17], the support structure [13] will touch at least part of the semiconductor package [12] and the semiconductor package will be at least partially exposed on at least one of the first and the second PCB sides (both sides).
Sono fails to explicitly disclose the support structure extending, at least partially over the hole area.
However, this limitation is obvious in view of Sun (Figs 1-4), because the support structure of Sun has offset features [318] that allow placement over the hole area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Sono to use a detachable support structure, such as one of Sun, for a package that can be detached and re-attached.
Regarding claim 2, Sono in view of Sun discloses everything as applied above.
 Sono further discloses (Figs 8-10) wherein:
the PCB [11] and the support structure [13] are further configured such that, when the support structure [13] is coupled to the PCB and the semiconductor package [12] is disposed within the hole area [17], the semiconductor package will be at least partially exposed on both of the first and the second PCB sides (Fig. 8, the support structure plan view in Fig. 10 shows that both sides are exposed).
Regarding claim 3, Sono in view of Sun discloses everything as applied above. Sono further discloses (Figs 8-10) further comprising the semiconductor package [12] disposed within the hole area [17] of the PCB [11], and wherein:
the semiconductor package [12] has first and second package sides;
the first package side comprises first package contacts and is at least partially exposed on the first PCB side;
the first package contacts (Fig. 9, not labeled) are electrically coupled [26] to first PCB contacts [19] disposed on the first PCB side; and
the second package [12] side touches the support structure [13].
Regarding claim 8, Sono in view of Sun discloses everything as applied above. Sono further discloses (Figs 6A, 10) wherein:
the support structure [13] has a cruciform shape having a center and four ends [22] and is configured to be fastened to the PCB [13] at each of the four ends such that the center is disposed within the hole area [17] of the PCB [13].
Sono fails to explicitly disclose the support structure disposed over the hole area.
However, this limitation is obvious in view of Sun, because the support structure of Sun has offset features [318] that allow placement over the hole area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Sono to use a detachable support structure, such as one of Sun, for a package that can be detached and re-attached.
Regarding claims 9, Sono in view of Sun discloses everything as applied above. Sono further discloses (Figs 6A, 10) wherein:
the support structure [13] has a cruciform shape having a center and four ends [22] and is configured to be fastened to the PCB [13] at each of the four ends such that the center is disposed within the hole area [17] of the PCB [13].
Regarding claim 10, Sono in view of Sun discloses everything as applied above. Sono further discloses (Fig. 8-10, 6D) wherein:
the support structure [13] comprises a plate with at least two tabs [22] extending outwardly therefrom and is configured to be fastened to the PCB [11] at each of the tabs such that the plate is disposed over the hole area [17] of the PCB [11].
Regarding claim 11, Sono in view of Sun discloses everything as applied above. 
 Sun further discloses (Figs 3,4)
wherein at least one of the support structure and the semiconductor package further comprises an alignment feature [318] configured to align the semiconductor package within the hole area of the PCB; and
wherein the alignment feature comprises one or more raised elements [318] extending away from the support structure in the direction of the semiconductor package and configured to engage the semiconductor package
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Sono to use a detachable support structure, such as one of Sun, for a package that can be detached and re-attached.
Regarding claim 12, Sono in view of Sun discloses everything as applied above. Sun further discloses (Figs. 3,4)
wherein at least one of the support structure and the semiconductor package further comprises an alignment feature [318] configured to align the semiconductor package within the hole area of the PCB (obvious over the combination of references); and
wherein the alignment feature comprises one or more raised elements [318] extending away from the semiconductor package in the direction of the support structure and configured to engage the support structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Sono to use a detachable support structure, such as one of Sun, for a package that can be detached and re-attached.
Regarding claim 13, Sono in view of Sun discloses everything as applied above. Sono further discloses  (Figs 8-10) wherein:
the semiconductor package has a rectangular shape comprising four edges; and
the first package contacts are disposed adjacent to each of the four edges (see Fig. 9).
Regarding claim 15, Sono in view of Sun discloses everything as applied above. Sono in view of Sun fails to explicitly disclose wherein:
the PCB comprises a peripheral component interconnect express (“PCIe”) card.
However, this limitation is obvious over Sono, because PCIe is a standard interface for peripheral IC components.
Regarding claim 16,  Sono discloses (Figs 8-10) a semiconductor assembly, comprising:
a printed circuit board (“PCB”) [11] having first and second PCB sides  [11a], [11b] and having a through hole [17] therein, wherein the through hole defines a hole area;
a support structure [13] coupled to the PCB and extending at least in the hole area such that the support structure does not completely cover the hole area; and
a semiconductor package [12] disposed in the hole area [17]and touching the support structure [13], wherein the semiconductor package is at least partially exposed on both of the first and the second PCB sides (Fig.6, support structure [13] has openings).
Sono fails to explicitly disclose the support structure extending, at least partially over the hole area.
However, this limitation is obvious in view of Sun (Figs 1-4), because the support structure of Sun has offset features [318] that allow placement over the hole area.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Sono to use a detachable support structure, such as one of Sun, for a package that can be detached and re-attached.
Regarding claim 17, Sono in view of Sun discloses everything as applied above. Sono further discloses wherein:

the semiconductor package [12] has first and second package sides at least partially exposed on the first and the second PCB sides (the support structure [13] has openings through which the bottom of the semiconductor package is exposed), respectively; and
further comprising first package contacts (not labeled) disposed on the first package side and electrically coupled [26] to first PCB contacts [19] disposed on the first PCB side.

Claims 4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sono et. al., U.S. Pat. 5,920,117, hereafter Sono, in view of Sun et. al., U.S. Pat. 7,782,622, hereafter Sun, and further 
 in view of Grundy et. al., U.S. Pat. Pub. 2005/0189640, hereafter Grundy.
Regarding claim 4, Sono in view of Sun discloses everything as applied above.
Sono further discloses (Figs 8-10) further comprising the semiconductor package [12] disposed within the hole area [17] of the PCB [11], and wherein:
the semiconductor package [12] has first (top) and second (bottom) package sides comprising first (top side contacts in Fig. 9) and second (bottom side ground terminal, col. 7, lines 24-26) package contacts, respectively;
the first (top) package side is at least partially exposed on the first PCB side (Fig. 9);
the second package side is at least partially exposed on the second PCB side (Fig. 10, Fig. 6, support has gaps);
the first package contacts are electrically coupled [26] to first PCB contacts [19] disposed on the first PCB side;
the second package contact is electrically coupled to second PCB contacts [14] disposed on the second PCB side; and
the second package side touches the support structure [13].
Sono fails to explicitly disclose multiple second package contacts.
However, Grundy discloses (Figs 4,5) multiple second package contacts disposed on the second package side and electrically coupled to second PCB contacts disposed on the second PCB side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to route contacts of semiconductor package to different sides of PCB as taught by Grundy, because Grundy teaches (par. [0004]) that such connection improves signal quality for high-frequency signals, such as those of an IC chip.
Regarding claim 14, Sono in view of Sun in view of Grundy discloses everything as applied above.
Sono further discloses (Figs 8-10) wherein:
the semiconductor package [12] has a rectangular shape comprising four edges; and
the first package contacts (Fig. 9) are disposed adjacent to each of the four edges.
Grundy further discloses (Figs 2, 4, 5)
The second package contacts are disposed adjacent to each of the four edges.
The combination of Sono, Sun, and Grundy is obvious for the reasons applied in the rejection of claims 1,2, and 4 above.
Regarding claim 18, Sono in view of Sun discloses everything as applied above. Sono further discloses (Figs 8-10) further comprising second package contact disposed on the second package side and electrically coupled to second PCB contacts [14] disposed on the second PCB side.
Sono fails to explicitly disclose multiple second package contacts.
However, Grundy discloses (Figs 4,5) multiple second package contacts disposed on the second package side and electrically coupled to second PCB contacts disposed on the second PCB side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to route contacts of semiconductor package to different sides of PCB as taught by Grundy, because Grundy teaches (par. [0004]) that such connection improves signal quality for high-frequency signals, such as those of an IC chip.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sono et. al., U.S. Pat. 5,920,117, hereafter Sono, in view of Sun et. al., U.S. Pat. 7,782,622, hereafter Sun, and further in view Lynch, U.S. Pat. 7,706,144, hereafter Lynch
Regarding claim 5, Sono in view of Sun discloses everything as applied above. Sono in view of Sun fails to explicitly disclose
further comprising:
a first cooling device in thermal communication with the first package side of the semiconductor package; and
a second cooling device in thermal communication with the second package side of the semiconductor package.
However, Lynch discloses (Figs. 2,3)
further comprising:
a first cooling device [126] in thermal communication with the first package side of the semiconductor package [106]; and
a second cooling device [204]in thermal communication with the second package side of the semiconductor package [106].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use two cooling devices on two sides of the package of Lynch instead for the device of Sono for the purpose of cooling Sono’s IC device efficiently.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sono et. al., U.S. Pat. 5,920,117, hereafter Sono, in view of Sun et. al., U.S. Pat. 7,782,622, hereafter Sun, in view of Grundy et. al., U.S. Pat. Pub. 2005/0189640, hereafter Grundy, and further in view Lynch, U.S. Pat. 7,706,144, hereafter Lynch.
Regarding claims 6 and 19, Sono in view of Sun in view of  Grundy discloses everything as applied above. 
Sono in view of Sun in view of Grundy fails to explicitly disclose further comprising:
a first cooling device in thermal communication with the first package side of the semiconductor package; and
a second cooling device in thermal communication with the second package side of the semiconductor package.
However, Lynch discloses (Figs. 2,3)
further comprising:
a first cooling device [126] in thermal communication with the first package side of the semiconductor package [106]; and
a second cooling device [204]in thermal communication with the second package side of the semiconductor package [106].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use two cooling devices on two sides of the package of Lynch instead for the device of Sono for the purpose of cooling Sono’s IC device efficiently.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sono et. al., U.S. Pat. 5,920,117, hereafter Sono, in view Lynch, U.S. Pat. 7,706,144, hereafter Lynch.
Regarding claim 20, Sono discloses (Figs 8-10 a semiconductor assembly, comprising:
a printed circuit board (“PCB”) [11] having first [11a] and second [11b] PCB sides and having a through hole [17] therein, wherein the through hole defines a hole area;
a semiconductor package [12] disposed in the hole area [17], wherein the semiconductor package has first and second package sides that are at least partially exposed on the first and the second PCB sides, respectively;
package contacts (Fig. 9, no label) disposed on at least one of the first and the second package sides and electrically coupled [26] to PCB contacts  [19] disposed on at least one of the first and the second PCB sides.
Sono fails to explicitly disclose:
a first cooling device in thermal communication with the first package side; and
a second cooling device in thermal communication with the second package side.
However, Lynch discloses (Figs. 2,3)
further comprising:
a first cooling device [126] in thermal communication with the first package side; and
a second cooling device [204]in thermal communication with the second package side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use two cooling devices on two sides of the package of Lynch instead for the device of Sono for the purpose of cooling Sono’s IC device efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817